WELLS, Justice.
We have for review the decision of the district court in State v. O’Neal, 673 So.2d 881 (Fla. 2d DCA 1996), in which the court expressly relied on Jennings v. State, 667 So.2d 442 (Fla. 1st DCA 1996). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
This Court recently approved the district court’s decision in Jennings. Jennings v. State, 682 So.2d 144 (Fla.1996). Accordingly, we approve the district court’s decision below.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING and ANSTEAD, JJ„ concur.